                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cv-00366-FDW-DSC


 NIRAV INGREDIENTS, INC. and ASH )
 INGREDIENTS, INC.,              )
                                 )
      Plaintiffs,                )
                                 )
 vs.                             )                                    ORDER
                                 )
 WELLS FARGO BANK, N.A. and JOHN )
 DOE(S),                         )
                                 )
      Defendants.                )
                                 )


       THIS MATTER is before the Court on Defendant Wells Fargo Bank, N.A.’s (“Wells

Fargo”) Amended Motion to Dismiss, (Doc. No. 7) Plaintiff’s Complaint (Doc. No. 1-1) for failure

to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. The Court has

reviewed Defendant’s Motion and Brief in Support (Doc. Nos. 7, 8), Plaintiff’s Response in

Opposition (Doc. No. 10), and Defendant’s Reply (Doc. No. 12). Accordingly, for the reasons

detailed below, Defendant’s Amended Motion to Dismiss the Complaint (Doc. No. 1-1) is

GRANTED in part and DENIED in part.

                                     I.    BACKGROUND

       Nirav Ingredients, Inc. (“Nirav”) and Ash Ingredients, Inc. (“Ash”) (collectively,

“Plaintiffs”) filed the above-captioned matter in the Superior Court of North Carolina in

Mecklenburg County on June 6, 2020, against Defendants Wells Fargo Bank, N.A. (“Wells

Fargo”) for claims for negligence, breach of the UCC, and violation of the North Carolina Unfair




        Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 1 of 10
and Deceptive Trade Practices Act.1 (Doc. No. 1-1). Wells Fargo filed a Notice of Removal and

Notice of Appearance on July 9, 2020. (Doc. No. 1, 3).

        Plaintiffs’ claims arise out of the creation of a fraudulent bank account (“Fake Account”)

by Hacker with Wells Fargo that resulted in two fraudulent wire transfers totaling $95,744 (ninety-

five thousand seven hundred and forty-four). According to the Complaint, the transfers were

originated by Ash and transferred into Hacker’s account but were intended to benefit Nirav.

        Plaintiffs allege Nirav has maintained an account with Wells Fargo for over 25 years (Doc.

No. 1-1, ¶ 8). From January 1, 1995, to January 31, 2020, Nirav has completed a total of

$148,000,000 (one hundred forty-eight million dollars) worth of transactions exclusively through

its account with Wells Fargo. (Id. ¶¶ 15-16).

         According to the Complaint. in May of 2019, Ash was set to make payment to Nirav to

satisfy outstanding invoices owed to Nirav. (Id. ¶ 20). Ash received wire instructions via an email

from Hacker which appeared to be from Nirav, but the email name contained an extra “v”

(“Hacked Email”). (Id. ¶¶ 28-29). The wire transfer instructions listed Nirav’s business name and

business address as the beneficiary information but also included an account number that was not

Nirav’s account number. (Id. ¶ 30). Nirav alleges Wells Fargo allowed Hacker to open the Fake

Account without verifying the identity of the account’s beneficiary. (Id. ¶¶ 23-25). Ash

implemented two wire transfer orders pursuant to the emailed instructions, to which Wells Fargo

completed. (Id. ¶ 31).

        Nirav alleges Wells Fargo transferred Nirav’s money without hesitation and despite the

knowledge that Hacker’s account was not owned by Nirav. (Id. ¶ 35). Nirav alleges Wells Fargo



1
  Plaintiffs have made additional allegations against John Doe(s) (“Hacker”) who has neither been identified nor
appeared in this matter.

                                                       2

         Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 2 of 10
knew the account was not owned by Nirav due to previous transacted millions of dollars to Nirav’s

true account. By the time Nirav discovered the funds had been deposited in Hacker’s account, the

funds had been removed. (Id. ¶ 34). Nirav alleges that despite the central role that Wells Fargo

played in Nirav being defrauded, Wells Fargo has refused to assist Nirav in its efforts to recover

the money stolen from it, including refusing to disclose the identity of Hacker. (Id. ¶¶ 24, 40).

According to the Complaint, Wells Fargo informed Nirav that it has no obligation to check whether

an account name and an account number match during a wire transfer. (Id. ¶ 37). Nirav alleges that

Wells Fargo knows of the rampant growth of online banking fraud and did not afford their clients

the same protective measures that they expect their clients to undertake in making accurate wire

transfers. (Id. ¶¶ 41-49).

        Nirav alleges that as a result of the wire transfers, Nirav has incurred “actual damages”,

injuries to its “credit worthiness” and its president, Himanshu Doshi, contracted acute heart failure

that required bypass surgery due to the stress caused by the events discussed supra. (Id. ¶¶ 50-54,

71). Ash does not assert any claims for damages against Wells Fargo. (See generally Id.).

        Wells Fargo filed a Motion to Dismiss for Failure to State a Claim on July 10, 2020,

but did not attach a brief or memorandum of law. (Doc. No. 4). Wells Fargo then filed an

Answer, Amended Motion to Dismiss, a Memorandum in Support of Amended Motion to

Dismiss on August 31, 2020. (Doc. No. 6-8). Plaintiffs subsequently responded, (Doc.

No. 10), and Wells Fargo replied, (Doc. No. 12), and now this motion is ripe for review.

                                II.    STANDARD OF REVIEW

        A motion to dismiss pursuant to Rule 12(b)(6) tests the “legal sufficiency of the complaint”

but “does not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992); Eastern Shore

                                                 3

         Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 3 of 10
Markets, Inc. v. J.D. Assoc. Ltd. Partnership, 213 F.3d 175, 180 (4th Cir. 2000). A complaint

attacked by a Rule 12(b)(6) motion to dismiss will survive if it contains “enough facts to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

The Supreme Court has also held that “when ruling on a defendant's motion to dismiss, a judge

must accept as true all of the factual allegations contained in the complaint.” Erickson v. Pardus,

551 U.S. 89, 93-94 (2007) (quoting Twombly, 550 U.S. at 555-56) (internal citations omitted).

Conclusory allegations, however, are “not entitled to be assumed true.” Iqbal, 556 U.S. at 681.

While a high level of factual detail is not required, a complaint needs more than “an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. at 678 (citing Twombly, 550 U.S. at 555).

                                       III.    ANALYSIS

       Plaintiffs allege three causes of action against Wells Fargo: 1) negligence, 2) violation of

Article 4A of the Uniform Commercial Code, and 3) violation of North Carolina’s Unfair and

Deceptive Trade Practices Act. Plaintiff also allege separate causes of action against Hacker

consisting of conversion, fraud, and computer trespass; since Hacker has neither been identified

nor appeared, the Court will not address these claims. The court will address each cause of action

against Wells Fargo below.

       A. Count I: Nirav’s state law negligence claim.

       Wells Fargo argues that Nirav’s negligence claims should be dismissed pursuant to Rule

12(b)(6) because UCC Article 4A preempts state law negligence claims rooted in wire fund

                                                 4

        Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 4 of 10
transfers. Nirav retorts that all ten of their allegations (Doc. No. 10, p. 4-5 (citing Doc. No. 1-1

¶ 23, 25, 27, 35, 38, 60(b), 60(c)(iii), 60(e)(iii)-(iv)) survive preemption by Article 4A because

they are actions taken by Wells Fargo before and after the wire transfer. (Id. at p. 5). For the

reasons that follow, the Court determines the allegations of Wells Fargo’s conduct prior to the wire

transfer may proceed, but all other allegations are preempted by Article 4A.

        To establish a claim for negligence in North Carolina, the plaintiff must show that the

defendant owed the plaintiff a legal duty, that the defendant breached that duty, and that the

plaintiff’s injury was proximately caused by the breach. Martishius v. Caroico Studios, Inc., 562

S.E.2d 887 (N.C. 2002). However, “state law can be preempted by federal law when ‘Congress

evidences an intent to occupy a given field . . . ,” or ‘it is impossible to comply with both state and

federal law . . . ,’ or ‘state law stands as an obstacle to the accomplishment of the full purposes and

objectives of Congress.’” Donmar Enterprises, Inc. v. S. Nat. Bank of N. Carolina, 828 F. Supp.

1230, 1234 (W.D.N.C. 1993) (internal citations omitted), aff'd, 64 F.3d 944 (4th Cir. 1995).

        Federal Reserve Board Regulation J was created to “make and promulgate . . . regulations

governing the transfer of funds and charges . . . among Federal reserve banks . . . ” within the

specific context of Fedwire funds transfers. Donmar, 828 F. Supp. at 1235; see 12 C.F.R. §

210.25(a) (2002). Subpart B of Regulation J was developed to “provide[ ] rules to govern funds

transfers through . . . Fedwire.” 12 C.F.R. § 210.25(b)(3). To achieve this, Subpart B incorporated

Article 4A of the Uniform Commercial Code, which provides “[an] exclusive means of

determining the rights, duties and liabilities of the affected parties in [fund transfers] . . . resort to

principles of law or equity outside of Article 4A is not appropriate to create rights, duties and

liabilities inconsistent with those stated in this Article. See N.C. Gen. Stat. Ann. § 25-4A-102, cmt.




                                                    5

         Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 5 of 10
¶4. Because of the clear intent for Regulation J to occupy the field of Fedwire fund transfers, the

Fourth Circuit explained:

       [T]he Board has made clear that the type of state laws it considers not in conflict
       with Subpart B are state laws specifically governing funds transfers and parties not
       subject to Subpart B . . . any liability founded on state law of negligence or wrongful
       payment would necessarily be in conflict with the federal regulations and is pre-
       empted.

Donmar, 64 F.3d at 949. Therefore, after North Carolina’s adoption of Article 4A, all negligence

claims arising out of wire transfers are preempted and must be dismissed. Id.

       However, an exception to this rule has emerged in the Fourth Circuit via the Court’s

decision in Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 224 (4th Cir. 2002). In Eisenberg,

the court determined that state law negligence claims rooted in “the duties, obligations and

liabilities applicable to bank functions having nothing to do with a Fedwire transfer” can evade

preemption by Article 4A because Subpart B of Regulation J does not address these claims. 301

F.3d at 224. More specifically, the court recognized claims regarding the opening and management

of fake accounts will not be preempted. Id.

       Nirav accurately relies on the Fourth Circuit’s decision in Eisenberg to save the portion of

allegations stemming from conduct before the wire transfer (Doc. No. 10, p. 5-6) but attempts to

stretch the decision to include negligence allegations arising out of outcomes of a wire transfer.

Nirav has failed to supply any authority to the Court to demonstrate that negligence claims rooted

in the aftereffects of a wire transfer are not preempted by Article 4A. The Court concludes that

adopting Nirav’s reasoning would likely infringe on and aggravate Subpart B’s purpose. 12 C.F.R.

§ 210.25(a) (“ . . . to govern fund transfers through the Fedwire . . .”).

       Wells Fargo has chosen to wholly ignore the exception created by the Fourth Circuit’s

decision in Eisenberg and argues that Nirav would have no knowledge of the fraudulent account

                                                   6

         Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 6 of 10
nor have any allegations against Wells Fargo if the wire transfer had never even occurred. Thus,

Wells Fargo contends all of Nirav’s claims arise from the wire transfer and are preempted by

Article 4A of the UCC. (Id.). Wells Fargo’s argument, however, fails to acknowledge the binding

precedent from the Fourth Circuit in Eisenberg.

       Therefore, the Court will allow Nirav’s state law negligence claim to proceed to the limited

extent Plaintiffs rely on conduct relating to the opening and maintaining of a fraudulent account.

(Doc. No. 1-1 ¶ 23, 25, 27, 60(b), 60(c)(iii)). All other allegations in Nirav’s state law negligence

claim, including those allegations concerning wire fund transfers and the resulting conduct (Doc.

No. 1-1 ¶ 35, 38, 60(e)(iii)-(iv)), are preempted by Article 4A of the UCC and are dismissed.

       B. Count II: Nirav’s claim alleging violation of Article 4A of the UCC.

       Wells Fargo argues that Nirav’s claim alleging a violation of Article 4A of the UCC should

be dismissed pursuant to Rule 12(b)(6) because Nirav lacks the necessary statutory standing to sue

Wells Fargo under the UCC. (Doc. No. 8, p. 4). Nirav contends it holds statutory standing as an

“intended beneficiary” because Ash intended for the wire transfer funds to go to Nirav as the

beneficiary. Ash, the originator of the wire transfers, asserts no claims against Wells Fargo. Nirav

made additional arguments, dependent on the Court finding it has statutory standing, alleging the

specific provisions of Article 4A violated by Wells Fargo. For the reasons that follow, the Court

determines Nirav does not have statutory standing to sue Wells Fargo under the UCC, and all other

allegations made under Article 4A against Wells Fargo are rendered moot.

       Banks who use automated processing of wire transfer orders may properly rely on the

account number without regard to the name provided if the bank does not know the name and

number refer to different people. N.C. Gen. Stat. § 25-4A-207 cmt. 2, ¶ 1. When a beneficiary’s

bank rightfully pays a designated beneficiary identified by number and that person was not entitled

                                                  7

         Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 7 of 10
to receive payment from the originator, the amount paid may be recovered from that person by the

originator. § 25-4A-207(d)(1). If the beneficiary’s bank knows the name and number identify

different people, no person has rights as the beneficiary and acceptance of the order cannot occur.

§ 25-4A-207(b)(2). Beneficiary is defined as “the person to be paid by the beneficiary’s bank”. §

25-4A-103(a)(2). Originator is defined as “the sender of the first payment order in a funds

transfer”. §25-4A-104(c).

        Nirav argues Wells Fargo knew of the discrepancy between the beneficiary name and the

beneficiary account number due to the longstanding history of transactions to Nirav’s True

Account. (Doc. No. 1 ¶ 30, 32, 67). Because they knew the discrepancy, Nirav contends the

applicable provision here is §24-4A-207(b)(2); Nirav suggests no one is coined a ‘beneficiary’ and

funds should be returned to Nirav as they were intended to benefit them in the first place (Doc.

No. 10, p. 7). Thus, Nirav argues it would have statutory standing to bring a claim alleging

violation of Article 4A against Wells Fargo.

        However, Wells Fargo accurately points out Nirav’s fatal flaw in their failure to provide

any authority to the Court that would suggest “intended beneficiaries” may step in and assert a

legal right to the funds in question.(Doc. No. 12, p. 3). Wells Fargo, again, accurately points out

that Ash, the originator of the wire transfers, has not asserted any claim in Plaintiffs’ Complaint

(Doc. No. 1-1) for return of the funds. (Doc. No. 12, p. 2 n.1).

        Here, the Court finds Nirav seeks extension of existing law in making arguments about the

applicable provisions governing its claim. Nirav failed to provide authority that they have statutory

standing as an intended beneficiary to make any claims under the UCC. Without statutory standing,

Nirav has failed to state a claim against Wells Fargo for violation of Article 4A of the UCC, and

it is dismissed.

                                                 8

         Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 8 of 10
       C. Count III: Nirav’s claim for violation of North Carolina’s Unfair and Deceptive

           Trade Practices Act.

       Wells Fargo argues Nirav’s claim for violation of North Carolina’s Unfair and Deceptive

Trade Practices Act (“UDTPA”) must fail because Nirav lacks the required basis in tort or statutory

standing. (Doc. No. 12, p. 4). For the reasons that follow, the Court determines that Nirav lacks

the necessary basis in tort or statutory standing to bring a claim alleging violation of the UDTPA.

       In North Carolina, “unfair or deceptive acts in or affecting commerce, are declared

unlawful.” N.C. Gen. Stat. § 75-1.1(a). The UDTPA is meant to provide a private cause of action

to plaintiffs damaged by unfair or deceptive acts or practices that affect commerce. In Fickling v.

Burger King Corp., the Fourth Circuit dismissed an unfair and deceptive trade practices claim

where the underlying tort, which was alleged to constitute the unfair or deceptive act, could not be

established as a matter of law. Fickling v. Burger King Corp., 843 F.2d 1386, 1988 WL 30675, at

*1 (4th Cir. Apr. 4, 1988) (per curiam) (unpublished).

       Wells Fargo relies heavily on Fickling’s decision to support its assertion that Nirav’s

UDTPA claim must dismissed due to the failure of their state law negligence claim and their lack

of standing under the UCC. (Doc. No. 8, p. 7). This Court has dismissed Nirav’s claim of violation

of the UCC due to lack of statutory standing; however, as discussed infra, this Court has only

dismissed Nirav’s state law negligence claim in part.

       Nirav’s Complaint originally based its UDTPA claim on its prior negligence allegations

involving the creation and management of fraudulent accounts, as well as wire transfer procedures

and post-transfer conduct (Doc. No. 1-1, ¶ 72-77); yet the pleadings before the Court appear to

narrow those claims to specific tortious conduct related only to the wire transfer procedures and

post-transfer conduct (Doc. No. 10, p. 9-10). The Court has already determined these specific

                                                 9

        Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 9 of 10
allegations are preempted by Article 4A and are dismissed. Due to the specificity of Nirav’s

allegations and their subsequent preemption, Nirav does not have a basis in tort to bring a UDTPA

claim against Wells Fargo.

       Nirav has failed to state a claim against Wells Fargo for violation of North Carolina’s

Unfair and Deceptive Trade Practices Act; therefore, it is dismissed.

                                      IV. CONCLUSION

       IT IS THEREFORE ORDERED that Wells Fargo’s Amended Motion to Dismiss (Doc.

No. 7) is GRANTED in part and DENIED in part. For the reasons stated above, Plaintiffs’ claim

for negligence is DISMISSED IN PART. Plaintiffs’ claims for violation of Article 4A of the UCC

and violation of North Carolina’s Unfair and Deceptive Trade Practices Act are DISMISSED.

       IT IS SO ORDERED.




                                         Signed: January 27, 2021




                                                10

        Case 3:20-cv-00366-FDW Document 18 Filed 01/28/21 Page 10 of 10
